VIRGINIA:

                       IN THE CIRCUIT COURT FOR THE CITY NORFOLK

ERIE INSURANCE EXCHANGE,                                       *
a/s/o DANIEL RUSSELL AND
JOANNA GARNER, et al.,                                         *


                     Plaintifß,                                *
                                                                        Civil Action No.: CL-19-6047
          V.                                                   *

AIR VENT, INC., et al.,                                        *

                     Defendants.                               *


{<   {.    r1.   *     {<   +     *     {<   *   {<   *   {<   {<   *    {<   *   *   *     *    *     *    d<   *

                                      STIPULATBD PROTBCTIVE ORDER

          In order to protect confidential information obtained by the parties in connection with this

case, the parties, by and through their respective undersigned counsel and subject to the approval

of the Court, hereby agree as follows:

          This stipulation and order governs the handling of information defined in paragraph                    2

hereof as "Confidential Discovery Material" that is produced in connection with this litigation by

the parties in this suit.

          1.         For purposes of this stipulation and order, confidential information ("Confidential

Information") shall include, any documents or data concerning or containing confidential financial

or insurance information, trade secrets, proprietary information that a party to this action deems to

be confidential and which shall clearly be stamped             "CONFIDENTIAL" by          a party ("Designating

Party"). After the entry of this Protective Order, the burden of marking with the                          legend

"CONFIDENTIAL" shall fall on the Designating Party requesting that the document                      be treated as

Confidential Discovery Material. Documents so marked are sometimes referred to in this order                     as




                                                                                                EXHIBIT A
"Protected Documents." The ability to designate materials as confidential under this order is to be

used   judiciously and reasonably.

         2.     The designation of material as confidential reflects a good faith determination by

counsel for the parties that the material falls within the definition of Confidential lnformation

under this protective order.

         3.     If   a Protected Document is used or marked as an exhibit in a deposition, or              if
deposition testimony discloses confidential information, counsel for the deponent or the party with

whom the deponent is affiliated, or counsel for any party to this Action shall inform the deposing

counsel of the confidentiality of any such testimony or exhibit, either contemporaneously during

the deposition or within thirty (30) days after receiving a copy of the deposition transcript. Each

transcript so designated shall be treated as a Protected Document, and all such testimony so

designated shall be treated as confidential information, except as otherwise agreed or ordered. For

purposes of this Order, a deponent is "affiliated"   with aparty if   he or she is a past or present offrcer,

direct, shareholder, agent, employee, consultant, or representative of such party.

         4.     The designation of confidential material shall be made by placing or affixing on

each page of the material      in a manner, which will not interfere with its legibility the word
"Confidential." The designation of confidential material may be made prior to reproduction of

any such material selected on behalf of a party for copying and before distribution of such

reproduced material to that    party. A party shall not be deemed to have waived any right                 to

designate materials as confidential by allowing inspection of such material prior to a designation

of such material as confidential or inadveftently failing to mark a document as confidential prior

to disclosure of the same.

         5.     Confidential Information shall not be used, shown, disseminated, copied, or in any
                                                     2
way communicated, orally or verbally, to anyone for any purpose whatsoever, other than as set

forth herein. Access to Confidential Information shall be limited to those persons designated

below, and all persons given access to Confidential Information shall keep all Confidential

Information and the material contained therein confidential from all other persons

       6.      Confidential Information, and the information and contents thereof, may       be

disclosed only to the following persons (hereinafter referred to as "Qualified Persons")

               a.     Plaintifl members of Plaintiffls control group   as defined   by law
                      and Plaintiff s corporate counsel;

               b.     Defendants, members of Defendants' control group as defined
                      by law, Defendants' counsel and employees of Defendants'
                      Counsel;

               c.     Counsel of record for Plaintiff or Defendants, and their
                      respective direct employees of such counsel who are materially
                      assisting in the preparation or trial of this action;

               d.     Experts and consultants retained by Plaintiff or Defendants
                      whose assistance is necessary for trial preparation of this
                      specific action, provided that no such disclosure shall be made
                      to any person employed by or consulting for any competitor of
                      any defendant;

               e.     Representatives of the insurers for all parties who are involved
                      in handling Plaintiffls claim and/or involved in monitoring this
                      case;

               f.     The Court and its employees provided that the Confidential
                      Information remain under Seal;

               o
               b.     Other outside Counsel representing any parÍy to this action in
                      litigation by and between the same or similar parties with the
                      same or similar issues in a pending action provided that such
                      Counsel agrees to be bound by the terms of this Order and seeks
                      a similar Order in such case.

               û
               b'     Court reporters; and

               h.     Any person mutually agreed upon among the parties
                                                 3
        7.          Before being given access to any confidential information, each expert, consultant

or other individual shall be provided by counsel with a copy of this protective order and shall sign

a non-disclosure agreement in the form attached as Exhibit                t   hereto. The   non-disclosure

agreement    will   state that the person has read this order and agrees to be bound by its terms. The

Recipient shall acknowledge in writing that he/she is not presently a competitor or employed by a

competitor of Plaintiff or Defendants, and will not use any Confidential document, transcript or

information obtained from any Confidential document or transcript to compete with Plaintiff or

Defendants.    All       non-disclosure agreements   will be maintained   throughout this action by the

attorneys obtaining them.

        8.          The parties recognize that, during the course of this action, there may be produced

Confidential Information originating with a non-party to which there exists an obligation of

confidentiality. Information originating with a non-party that a Designating Party reasonably and

in good faith believes is subject to a confidentiality obligation may be designated as Confidential

Information and shall be subject to the restrictions on disclosure specified in this Protective Order.

       9.           If   at any time a party realizes that previously undesignated documents or other

material should be designated as Confidential Information, the party may so designate by advising

all other parties in writing specifically identifying the information and furnishing the           correct

designation. The designated documents or material will thereafter be treated as Confidential

Information pursuant to this Order. Upon receipt of such designation in writing, the parties and

other Qualified Persons shall take reasonable and appropriate action to retrieve any disclosure,

dissemination, or use of such information prior to re-designation.

        10.     Any copy of a Protected Document distributed to a Qualihed Person shall                 be


                                                      4
returned to counsel for the Designating Party at the completion            of the Qualified Person's
consultation or representation in this case. Such Qualified Person shall, upon the request of

counsel for the Designating Party or the Court execute an affidavit stating that all such documents

and copies of such documents have been returned as required.

        I   1.    Any party wishing to file any Confidential Information with the Court, including

any portion of a court paper that discloses Confidential lnformation, shall apply to file the

documents separately "under seal" or as otherwise directed by the Court under applicable law,

local rule or convention. When filing a motion, the filing party will cite to the Court the grounds

for filing the Confidential Information under seal.

        12.       Except to the extent otherwise permitted by this Order, counsel shall keep all

materials or information designated as confidential and subject to this Protective Order within their

exclusive possession and control and shall take all necessary and prudent measures to maintain the

confidentiality   of such materials or information and shall not permit dissemination of          such

materials to anyone.

        13.       Except to the extent otherwise permitted by this Order, each and every Qualified

Person who has access to Confidential Information subject to this Protective Order shall take all

due precautions to maintain the confidentiality       of all such materials and shall prevent the
unauthorized or inadvertent disclosure of the material. Counsel shall provide each Qualified Person

a copy of this Protective Order.

        14.       Any Qualified Person having access to material or information designated          as


confidential under this Protective Order, to the extent copies, duplicates, extracts, summaries,

notes, or descriptions of the materials or information of any portion thereof, are created, shall treat

any and all such copies, duplicates, extracts, summaries, notes, or descriptions of the materials or

                                                  5
information of any portion thereof, as confidential and all provisions of this Protective Order shall

apply equally to such materials so created, in the same manner and to the same extent as are

materials designated as confidential by any Designating Party.

        15.     Inadvertent production or other disclosure of documents subject to work-product

immunity, the attorney-client privilege or other legal privilege that protects information from

discovery shall not constitute a waiver of the immunity, privilege, or other protection, provided

that the Designating Party notifies the receiving party in writing as soon as          it   confrrms such

inadvertent production. Copies       of such inadvertently     produced privileged and/or protected

document(s) shall be returned to the Designating Party or destroyed immediately upon notice            of

privilege. No use may be made of such documents subsequent to the request to return                 them.

Nothing in this Protective Order shall limit the receivingparty from requesting that the Court order

the production of any such inadvertently produced documents, except such request may not be

based upon the argument of waiver of the privilege or right to withhold the documents.

        16.     Except as otherwise agreed, within 90 days of the conclusion of this litigation

(including any appeals), all documents or transcripts designated under this Order, and any copies

thereof, shall either be returned to the Designating Party, or counsel for the receiving party shall

certify the destruction of said documents. This Order shall continue to be binding after the

conclusion of this litigation, except that there shall be no restriction on documents or transcripts

lhal are (a) used as exhibits and/or offered into evidence not under seal in the pretrial, trial, or post-

trial activities of this action (including any appeals), and (b) not covered by any subsequent and

inclusive confi dentiality order.

        I7.     In the event that any non-party shall be called upon, by subpoena or otherwise, to

provide or produce documents or information considered Confidential Information by such non-
                                                    6
party, such non-parly may elect to avail themselves of, and agree to be bound by, the terms and

conditions of this Order by notifying counsel for all parties in writing. Upon service of notice, such

non-party may designate documents and information as Confidential lnformation in the manner

set forth in this Order, and such non-party's Confidential Information shall be treated in the same

manner as the Confidential Information of a party to this action.

        18.    After termination of this action by entry of a f,rnal judgment or order of dismissal,

the provisions of this Order shall continue to be binding. This Protective Order is and shall be

deemed to be an enforceable agreement between the parties (and their agents and attorneys, to the

extent permissible by the applicable rules of professional conduct), and the terms of this Order

may be enforced by specific performance in any court of competent jurisdiction.

        19.    This Order shall be binding upon the parties hereto, upon their attorneys, and upon

the parties' and their attorneys' successors, executors, personal representatives, administrators,

heirs, legal representatives, assigns, subsidiaries, divisions, employees, agents, independent

contractors, and other persons or organizations over which they have control. The parties, their

attorneys and employees          of such attorneys, and their expert witnesses,        consultants and

representatives retained    in connection with this action each expressly stipulates to the personal

jurisdiction of this Court for the purposes of any proceeding brought by a party to this action to

enforce this Order.

        20.    Any party objecting to any designation of confidentiality or trade secret, or

requesting further    limits on disclosure (such as "attorney eyes only" in               extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for interested

parties a written notice stating with particularity the reasons for the objection or request. This

Order does not constitute   a   waiver of defendants' right to redact documents produced in this action,
                                                     7
nor does it constitute a waiver of plaintiffs' right to challenge any such redaction or designation          as


confidential.

        21.     Nothing in this Order shall prevent any party from seeking further or additional

protection, or removing protection, for Confidential Information.

        22. If a party contends that any document has been erroneously designated
"Confidential," it shall nevertheless treat the document        as   confidential unless and until it either (a)

obtains the producing parties' written permission to do otherwise, or (b) identifies the specific

document and, upon a showing of some need or resulting prejudice, obtains an order of this Court

stating that the document is not confidential and shall not be given confidential treatment. Nothing

in this Order shall constitute   a   waiver of any parties' right to object to the designation of a particular

document as confidential.

        23.     The parties reserve the right to move the court for an order to set aside this

protective order, in whole or in part, upon good cause shown.




Dated
                                                             IJUDGEI




                                                        I
                                            EXHIBIT      1


                                         CERTIFICATION

         \                                                     understand   that information and/or
documents which are disclosed to me by counsel of record for

which are designated as "Confidential" are CONFIDENTIAL and to be used by me solely for the

purposes     set forth in the            Protective Order entered            in the matter of
                                           _,       pending in                                      I

further understand that Protective Order entered by the Court, a copy of which has been given to

me, prohibits me from either using such information or documents for any other purpose or

disclosing such information or documents to any person other than as set forth in the Protective

Order. I furlher acknowledge that I am not presently    a   competitor or employed by a competitor of

Plaintiff or Defendants, and will not use any Confidential document, transcript or information

obtained from any Confidential document or transcript to compete with Plaintiff or Defendants.

In accepting disclosure,   I   agree to be bound   by the Protective Order and to be subject to   the

jurisdiction of the Circuit Court of the City of Norfolk for the purpose of its enforcement and the

enforcement of my obligations under this Certif,rcation.




                                                Signed by Recipient




Dated:




                                                   9
WE ASK FOR THIS:


          s
Craig Brodsky (VSB
Goodell, DeVries,
                     (
                            44802)
                           Dann, LLP
One South Street, 20th
Baltimore, MD 21202
(410) 783-4000
(4t0) 783-4040 - fax
csb(ôgdldlaw.com
Attorney for Defendant/Third-Payty Pløíntiff Aír Vent, Inc.

SEEN AND AGREED TO:

               dtr           øfu/Å,cÍ,n^â/Y
 /s/ David C. Hartnett
                                                                                       (?/^
 James L. Chapman,   IV (VSB No. 21983)                elle D. Giroux (VSB o. 45401)
 David C. Hartnett (VSB No. 80452)                 Harman, Claytor, Corrigan & W
 Crenshaw, Ware & Martin, PLC150 West              1900 Duke Street, Suite 210
 Main Street, Suite 1500                           Alexandria,V^ 22314
 Norfolk, VA 23510                                 Counsel for Defendønt
 Counsel    for   the    Pløintiffi             King of Fans, Inc.


Robert M. Smolen                                   Chad J. Stepan
Gaul & Associates, PC                              David E. Bridges
1650 Arch Street, Suite 1903                       Meagher & Geer, P.L.L.P.
Philadelphia, PA 19103                             33 South Sixth Street, Suite 4400
Counselfor the Plaintffi                           Minneapolis, MN 55402
                                                Counsel for Defendant
                                                King of Fans, Inc.

4813-047O-3674, v.   1




                                              l0
Craig Brodsky

From:                            Nila Faison <nfaison@cwm-law.com>
Sent:                            Thursday, May 28, 2020 12:08 PM
To:                              Aly McGinnis
Cc:                              ' Robert Smolen';'dbridges@ meagher.com'; James Chapman; David Hartnett;
                                 'cstepan@meagher.com'; 'Danielle Giroux';Craig Brodsky;Amanda Boyce Cowart;
                                  Stephanie Hunter; Armond Joyner
Subject:                          Erie a/s/o Russell & Garner v. Air Vent & King of Fans
Attachments:                      2020 -05 -28 Proposed Protective O rder.pdf



Please find attached a proposed Stipulated Protective Order which has been electronically signed by Mr. Hartnett.

Nila Faison, Legal Assistant
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, VA 23510
T (7s7) 623-3000| t (7s71 623-s73s
nfaison@cwm-law.com
Firm Website I Martindale-Hubbell
Craig Brodsky

From:                            Chad Stepan <Cstepan@meagher.com>
Sent:                            Thursday, May 28, 2020 12:02 PM
To:                              Aly McGinnis; Robert Smolen; David Bridges; jchapman@cwm-law.com;
                                 dhartnett@cwm-law.com; Danielle Giroux
Cc:                              Craig Brodsky;Amanda Boyce Cowart
Subject:                         RE: Erie a/s/o Russell & Garner v. Air Vent & King of Fans



The proposed protective order is acceptable to KOF. You can sign on our behalf

Thank you

Chad



Chad Stepan I Partner
Meagher + Geer, P.L.L.P.
33 South Sixth Street, Suite 4400 | Minneapolis, Minnesota 55402
DIRECT: +1612.337.9646 | FAX: +1 612.877.3116
Cstepan@meagher.com I meaqher.com lvCard I Bio

wm
24-Hour Catastrophic Loss Emergency Hotline:   +1   -877-635-8663

From: Aly McGinnis <amcginnis@gdldlaw.com>
Sent: Tuesday, May 26,2020 1:56 PM
To: Robert Smolen <Rsmolen@law-gaul.com>; David Bridges <dbridges@meagher.com>; jchapman@cwm-law.com;
dhartnett@cwm-law.com; Chad Stepan <Cstepan@meagher.com>; Danielle Giroux <dgiroux@hccw.com>
Cc: Craig Brodsky <csb@GDLDLAW.com>; Amanda Boyce Cowart <acowart@gdldlaw.com>
Subject: Erie a/s/o Russell & Garner v. Air Vent & King of Fans



Good Afternoon Counsel:

Attached please find the Protective Order the parties agreed to. Please take a look at it and
then endorse and return it to us or ema¡l if Craig has permission to sign on your behalf.

As always, thank you for your time,
Alv


Aly McGinnis
Legal Assistant to Craig S. Brodsky, Esg.,
Michael A. Pichini, Esg., and George S. Mahaffey, Esq.
GOODELL, DEVRIES, LEECH & DANN, LLP
One South Street, 20th Floor
                                                             1
Baltimore, MD 2L202
amcginnis@gdldlaw.com (e-mail)
4L0-649-2970 (di rect telephone)
410-783-4000 (firm telephone)
410-783-4040 (firm fax) | www.gdldlaw.com


          CaaDËLL
          ffin\foras
IM PORTANT CON     FIDENTIALITY NOTICE
This message from the law firm of Goodell, DeVries, Leech & Dann, LLP contains information that
may be privileged, confidential, and protected from disclosure under applicable law. If the reader of
this message is not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this communication is strictly prohibited. If you have received this
communication in error, please reply to the sender that you have received the message in error, or
notiñ7 us immediately at telephone number (a10) 783-4000, and delete the message.




                                                  2
